                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )    MAGISTRATE NO. 1:19-MJ-467
                                                 )
OCIEL DIAZ-TORRES,                               )
                                                 )
                       Defendant.                )

                                             ORDER

       Came on to be considered the motion filed by the United States Attorney pursuant to Rule

48(a), Federal Rules of Criminal Procedure, requesting that the Complaint filed in this cause on

August 21, 2019, for this defendant, be dismissed without prejudice. The Court, having duly

considered the motion, finds that the motion is meritorious. It is hereby

       ORDERED that the Government=s motion be GRANTED.



       SIGNED on the 25th day of           September         2019.




                                                      UNITED
                                                     UNITED   STATES
                                                            STATES   DISTRICT JUDGE
                                                                   MAGISTRATE   JUDGE
                                                     SUSAN HIGHTOWER
